Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/1/2022 has been entered. 
Claim Status
Claims 1-6, 8 and 15-27 are pending.
Claims 7 and 9 -14 are canceled by Applicant. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 9/1/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wun-Jie Lin et al., (US 2015/0311342 A1, of record, hereinafter Lin) in view of Wei-Barn Chen et al., (US 2019/0096883 A1, of record, hereinafter Chen).
Regarding claim 1, Lin discloses an integrated circuit structure (in Fig. 7), comprising: 
a fin comprising silicon (204, fin comprising silicon described in [0018]); 
a gate structure (216) over the fin (204), the gate structure (216) having a center; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Lin’s Fig. 7, annotated. 
a conductive source (see “trench” below) contact (contact 218 coupled to source region 212) over the fin, the conductive source contact (218 coupled to source region 212) having a center spaced apart from the center of the gate structure (center of 216) by a first distance (first distance including D1); 
a conductive drain (see “trench” below) contact (contact 220 coupled to a section 228 of a drain region 214 in Fig. 7) over the fin, the conductive drain contact (220) having a center spaced apart from the center of the gate structure (center of 216) by a second distance (second distance including D2), the second distance (second distance including D2) greater than the first distance (first distance including D1) (see “by a factor of three” below), wherein the conductive source contact (218) is on an (see “epitaxial” below) source structure (source region 212) in the fin, and the conductive drain contact (220) is on an (see “epitaxial” below) drain structure (the 228 of the drain region 214) in the fin; and an intervening (see “epitaxial” below) structure (section 226 of the drain region 214) in the fin and between the gate structure (216) and the drain structure (the 228), the intervening epitaxial structure (226) separate (by a well region 210) and distinct from the epitaxial drain structure (228 in Fig. 7).
Lin does not expressly disclose the conductive source contact (218 coupled to source region 212) is a trench contact and the conductive drain contact (220 coupled to the 228 of the drain region 214) is a trench contact; the second distance (second distance including D2) greater than the first distance (first distance including D1) by a factor of three; and the source structure (212) is an epitaxial source structure in the fin; the drain structure (228 of the drain region 214) an epitaxial drain structure in the fin; intervening structure (section 226 of the drain region 214) is an epitaxial structure;
However, in the same semiconductor device field of endeavor, Chen discloses source and drain contacts 250 on source and drain epitaxial layer 220 are trench contacts embedded in ILD 260 in Fig. 2. The Lin’s intervening structure (section 226 of the drain region 214) is part of the drain epitaxial layer 220. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Chen’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have make Lin’s source and drain contacts in trenches of a dielectric layer and the source and drain structure to be epitaxial layer according to Chen’s teaching to protect the source and drain contacts on high quality source and drain epitaxial layer. 
Lin modified by Chen does not expressly the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three. 
However, the applicant has not shown that the claimed “the second distance greater than the first distance by a factor of three” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Lin discloses the distance of D2 or D1 can effect the resistance of the drain region 114 helps the ESD current to flow through the path of the parasitic BJT and not through the path of the channel region 109 described in [0027]. Therefore, the distance of D2 or D1 is a result effective variable, can be optimized. 
It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the second distance greater than the first distance by a factor of three” to the rest of the claimed invention.
Regarding claim 2, Lin modified by Chen discloses the integrated circuit structure of claim 1,
further comprising a dummy gate structure (Lin’s 230 in Fig. 7) over the fin and between the gate structure (Lin’s 216) and the conductive drain trench contact (Lin’s 220 modified by Chen).  
Regarding claim 3, Lin modified by Chen discloses the integrated circuit structure of claim 2,
wherein the dummy gate structure (Lin’s 230) has a center spaced apart from the center of the gate structure (the center of the Lin’s 216) by a third distance (third distance D3 between Lin’s 230 and 216),
Lin modified by Chen does not expressly disclose the third distance greater than the first distance (Lin’s D1) by a factor of two.
However, the applicant has not shown that the claimed “the third distance greater than the first distance by a factor of two” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Lin discloses a length of the drain region 114 can effect the ESD current to flow described in [0027]. Therefore, the distance of D3 is a result effective variable, can be optimized. 
It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Regarding claim 6, Lin modified by Chen discloses the integrated circuit structure of claim 1,
Lin modified by Chen does not expressly disclose wherein a dummy gate structure is not located between the gate structure (Lin’s 216 in Fig. 7) and the conductive drain trench contact (Lin’s 220 modified by Chen).  
However, Lin discloses there is no dummy gate structure between a Lin’s gate structure 116 and a drain contact 120 in Fig. 2.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make on dummy gate structure located between the gate structure and the conductive drain trench contact to simplify the device. 
Regarding claim 8, Lin modified by Chen discloses the integrated circuit structure of claim 7,
wherein the epitaxial source structure (Chen’s epitaxial layer 220 at left) and the epitaxial drain structure (Chen’s epitaxial layer 220 at right) have a substantially same width and height (as shown in Chen’s Fig. 2).  
Regarding claim 24, Lin discloses an integrated circuit structure (in Fig. 7), comprising: 
a fin comprising silicon (204, fin comprising silicon described in [0018]); 
a gate structure (216) over the fin (204), the gate structure (216) having a center; 
a conductive source (see “trench” below) contact (contact 218 coupled to source region 212) over the fin, the conductive source contact (218 coupled to source region 212) having a center spaced apart from the center of the gate structure (center of 216) by a first distance (first distance including D1); 
a conductive drain (see “trench” below) contact (contact 220 coupled to a section 228 of a drain region 214 in Fig. 7) over the fin, the conductive drain contact (220) having a center spaced apart from the center of the gate structure (center of 216) by a second distance (second distance including D2), the second distance (second distance including D2) greater than the first distance (first distance including D1) (see “by a factor of three” below); and
a dummy gate structure (230 in Fig. 7) over the fin and between the gate structure (216) and the conductive drain trench contact (220).
Lin does not expressly disclose the conductive source contact (218 coupled to source region 212) is a trench contact and the conductive drain contact (220 coupled to the 228 of the drain region 214) is a trench contact; the second distance (second distance including D2) greater than the first distance (first distance including D1) by a factor of three; 
However, in the same semiconductor device field of endeavor, Chen discloses source and drain contacts 250 on source and drain epitaxial layer 220 are trench contacts embedded in ILD 260 in Fig. 2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have make Lin’s source and drain contacts in trenches of a dielectric layer and the source and drain structure to be epitaxial layer according to Chen’s teaching to protect the source and drain contacts on high quality source and drain epitaxial layer. 
Lin modified by Chen does not expressly the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three. 
However, the applicant has not shown that the claimed “the second distance greater than the first distance by a factor of three” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Lin discloses the distance of D2 or D1 can effect the resistance of the drain region 114 helps the ESD current to flow through the path of the parasitic BJT and not through the path of the channel region 109 described in [0027]. Therefore, the distance of D2 or D1 is a result effective variable, can be optimized. 
It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the second distance greater than the first distance by a factor of three” to the rest of the claimed invention.
Regarding claim 25, Lin modified by Chen discloses the integrated circuit structure of claim 24,
wherein the dummy gate structure (Lin’s 230) has a center spaced apart from the center of the gate structure (the center of the Lin’s 216) by a third distance (third distance D3 between Lin’s 230 and 216),
Lin modified by Chen does not expressly disclose the third distance greater than the first distance (Lin’s D1) by a factor of two.
However, the applicant has not shown that the claimed “the third distance greater than the first distance by a factor of two” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Lin discloses a length of the drain region 114 can effect the ESD current to flow described in [0027]. Therefore, the distance of D3 is a result effective variable, can be optimized. 
It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Willy Rachmady et al., (US 2015/0144880 A1, of record, hereinafter Rachmady) in view of Wun-Jie Lin et al., (US 2015/0311342 A1, of record, hereinafter Lin) and in further view of Wei-Barn Chen et al., (US 2019/0096883 A1, of record, hereinafter Chen).
Regarding claim 15, Rachmady discloses a computing device (400 in Fig. 4 described in [0056-0062]), comprising: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Rachmady’s Fig. 4. 
a board (motherboard 402); and 
a component (processor 404 as one of component in Fig. 4) coupled to the board (described in [0056]), the component (processor 404 as one of component) including an integrated circuit structure (integrated circuit die described in [0059]), 
Rachmady does not expressly discloses the integrated circuit structure comprising: a fin comprising silicon; a gate structure over the fin, the gate structure having a center; a conductive source trench contact over the fin, the conductive source trench contact having a center spaced apart from the center of the gate structure by a first distance; a conductive drain trench contact over the fin, the conductive drain trench contact having a center spaced apart from the center of the gate structure by a second distance, the second distance greater than the first distance by a factor of three, wherein the conductive source trench contact is on an epitaxial source structure in the fin, and the conductive drain trench contact is on an epitaxial drain structure in the fin; and an intervening epitaxial structure in the fin and between the gate structure and the epitaxial drain structure, the intervening epitaxial structure separate and distinct from the epitaxial drain structure.
However, in the same integrated semiconductor device field of endeavor, Lin discloses an integrated circuit structure comprising:
a fin comprising silicon (204, fin comprising silicon described in [0018]); 
a gate structure (216) over the fin (204), the gate structure (216) having a center; 
a conductive source (see “trench” below) contact (contact 218 coupled to source region 212) over the fin, the conductive source contact (218 coupled to source region 212) having a center spaced apart from the center of the gate structure (center of 216) by a first distance (first distance including D1); 
a conductive drain (see “trench” below) contact (contact 220 coupled to a section 228 of a drain region 214 in Fig. 7) over the fin, the conductive drain contact (220) having a center spaced apart from the center of the gate structure (center of 216) by a second distance (second distance including D2), the second distance (second distance including D2) greater than the first distance (first distance including D1) (see “by a factor of three” below), wherein the conductive source contact (218) is on an (see “epitaxial” below) source structure (source region 212) in the fin, and the conductive drain contact (220) is on an (see “epitaxial” below) drain structure (the 228 of the drain region 214) in the fin; and an intervening (see “epitaxial” below) structure (section 226 of the drain region 214) in the fin and between the gate structure (216) and the drain structure (the 228), the intervening epitaxial structure (226) separate (by a well region 210) and distinct from the epitaxial drain structure (228 in Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate Lin’s integrated circuit structure into Rachmady’s computing device to make IC to be ESD safe device described by Lin in [0002]. 
Lin modified by Rachmady does not expressly disclose the conductive source contact (Lin’s 218 coupled to source region 212) is a trench contact and the conductive drain contact (Lin’s 220 coupled to the 228 of the drain region 214) is a trench contact; the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three; and the source structure (Lin’s 212) is an epitaxial source structure in the fin; the drain structure (Lin’s 228 of the drain region 214) an epitaxial drain structure in the fin; intervening structure (Lin’s section 226 of the drain region 214) is an epitaxial structure;
However, in the same semiconductor device field of endeavor, Chen discloses source and drain contacts 250 on source and drain epitaxial layer 220 are trench contacts embedded in ILD 260 in Fig. 2. The Lin’s intervening structure (section 226 of the drain region 214) is part of the drain epitaxial layer 220. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Lin’s source and drain contacts in trenches of a dielectric layer and the source and drain structure to be epitaxial layer according to Chen’s teaching to protect the source and drain contacts on high quality source and drain epitaxial layer. 
Rachmady modified by (Lin and Chen) does not expressly the second distance (Lin’s second distance including D2) greater than the first distance (Lin’s first distance including D1) by a factor of three. 
However, the applicant has not shown that the claimed “the second distance greater than the first distance by a factor of three” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At meaning time, Lin discloses the distance of D2 or D1 can effect the resistance of the drain region 114 helps the ESD current to flow through the path of the parasitic BJT and not through the path of the channel region 109 described in [0027]. Therefore, the distance of D2 or D1 is a result effective variable, can be optimized. 
It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the second distance greater than the first distance by a factor of three” to the rest of the claimed invention.
Regarding claim 16, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising:
a memory (Rachmady’s Fig. 4, described in [0057]) coupled to the board (Rachmady’s motherboard 402).  
Regarding claim 17, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a communication chip (Rachmady’s 406 in Fig. 4, described in [0056]) coupled to the board.  
Regarding claim 18, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a camera (Rachmady’s Fig. 4, described in [0057]) coupled to the board.  
Regarding claim 19, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
a battery (Rachmady’s Fig. 4, described in [0057]) coupled to the board.  
Regarding claim 20, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, further comprising: 
an antenna (Rachmady’s Fig. 4, described in [0057]) coupled to the board (Rachmady’s motherboard 402).  
Regarding claim 21, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the component (Rachmady’s processor 404 as one of component in Fig. 4) is a packaged integrated circuit die (described in [0059]).  
Regarding claim 22, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the component (Rachmady’s processor 404 as one of component in Fig. 4) is selected from the group consisting of a processor, a communications chip, and a digital signal processor (described in [0056]).  
Regarding claim 23, Rachmady modified by (Lin and Chen) discloses the computing device of claim 15, 
wherein the computing device (Rachmady’s 400 in Fig. 4) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (described in [0062]).
Allowable Subject Matter
Claims 4-5 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the integrated circuit structure of claim 2, “further comprising a dummy trench contact structure over the fin and between the gate structure and the dummy gate structure” as recited in Claim 4, in combination with the remaining features of base claim 1 and intervening claim 2.
Regarding claim 4, as this inherit the allowable subject matter from claim 4.
Regarding claim 26, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the integrated circuit structure of claim 24, “further comprising a dummy trench contact structure over the fin and between the gate structure and the dummy gate structure” as recited in Claim 26, in combination with the remaining features of base claim 24.
Regarding claim 27, as this inherit the allowable subject matter from claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898